Exhibit 10.8

SECOND AMENDMENT TO

THE LA PORTE SAVINGS BANK

SUPPLEMENTAL EXECUTIVE RETIREMENT AGREEMENT

DATED AUGUST, 1, 2002

FOR

RUSS KLOSINSKI

THIS AMENDMENT executed on this 27th day of February, 2004, by and between THE
LA PORTE SAVINGS BANK, a state chartered mutual savings bank located in La
Porte, Indiana (the “Company”), and RUSS KLOSINSKI (the “Executive”).

On August 1, 2002, the Company and the Executive executed the SUPPLEMENTAL
EXECUTIVE RETIREMENT AGREEMENT (the “Agreement”).

Pursuant to the power of amendment reserved by Article 7 of the Agreement, the
undersigned hereby amends, in part, said Agreement for the purposes of: (i)
removing definitions, (ii) changing the Effective Date, and (iii) changing the
Plan year. Therefore,

Section 2.3.3 shall be added to the Agreement as follows:

The benefit amount is subject to a vesting schedule of zero percent (0.0%) in
the first Plan Year, and one hundred percent (100%) thereafter.

IN WITNESS OF THE ABOVE, the Executive and the Company have agreed to this First
Amendment.

 

Executive:     Company:     THE LA PORTE SAVINGS BANK /S/    RUSS
KLOSINSKI             By   /S/    LEE BRADY           Russ Klosinski     Title  
President